                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS
                                Kansas City Division


KENDRA ROSS,                                        )
                                                    )
              Plaintiff,                            )
                                                    )
v.                                                  )   Case No. __________________________
                                                    )
                                                    )   Related Case in the United States District
                                                    )   Court for the District of Kansas: Case No.
                                                    )   2:17-cv-2447-DDC-TJJ
                                                    )
                                                    )
                                                    )
THE PROMISE KEEPERS, INC.                           )
                                                    )
       Serve: Ephraim Woods                         )
              2111 N. 10th Street                   )
              Kansas City, KS 66104,                )
                                                    )
and                                                 )
                                                    )
THE PROMISE KEEPERS 417 INC.                        )
                                                    )
       Serve: Irma Dorsey                           )
              Registered Agent                      )
              3428 Ravenwood Ave.                   )
              Baltimore, MD 21213,                  )
                                                    )
              Defendants.                           )


                                  VERIFIED COMPLAINT

       Plaintiff Kendra Ross (“Plaintiff” or “Ms. Ross”), by counsel and pursuant to Rule 3 of the

Federal Rules of Civil Procedure, respectfully files this complaint (“Complaint”) against

Defendants The Promise Keepers, Inc. and The Promise Keepers 417 Inc. (collectively,

“Defendants” or “The Promise Keepers”). For her Complaint, Ms. Ross states and alleges the

following:

                                                1
                                       INTRODUCTION

       1.      On May 23, 2018, this Court entered a landmark $7.94 million default judgment

(the “Judgment”) against Royall Jenkins (“Jenkins”), The Value Creators, Inc. f/k/a The United

Nation of Islam, Inc. (“UNOI”), The Value Creators LLC, and The Value Creators Inc.

(collectively, “The Value Creators” and, together with UNOI, the “Corporate Judgment Debtors”

and, together with Jenkins, “Judgment Debtors”).

       2.      The Judgment resulted from Ms. Ross’ claims against Jenkins and the Corporate

Judgment Debtors for forced labor, human trafficking, violations of the Fair Labor Standards Act,

violations of various states' minimum wage laws, violations of the RICO Act, conversion, unjust

enrichment, and negligent and intentional infliction of emotional distress.

       3.      Since the Judgment was entered, Judgment Debtors have frustrated and obstructed

Ms. Ross’ collections and discovery efforts, and the Judgment remains unsatisfied.

       4.      On the very same day this Court entered the Judgment against Judgment Debtors

in favor of Ms. Ross, The Promise Keepers, Inc. filed not-for-profit articles of incorporation, and

a few months later, The Promise Keepers 417 Inc. also filed articles of incorporation.

       5.      The Promise Keepers are de facto successors of Judgment Debtors, and Judgment

Debtors have been transferring assets to The Promise Keepers with actual intent to hinder, delay,

and defraud Ms. Ross and her efforts to collect the Judgment.

       6.      Justice requires recognizing the substance of the relationship over form because

Defendants and Judgment Debtors are utilizing a corporate fiction to perpetuate a fraud and attempt

to defeat Ms. Ross’ rightful claim.

       7.      Ms. Ross brings this action in order to collect monies that were, and continue to be,

fraudulently transferred from Judgment Debtors to The Promise Keepers, and to seek relief from



                                                 2
further flouting of the Court’s Judgment in this matter.

                           PARTIES, JURISDICTION, AND VENUE

       8.      Plaintiff Kendra Ross is a 27-year-old who, since 2013, has resided in and been a

citizen of a state within the United States other than the states of Kansas and Maryland. 1

       9.      The Promise Keepers, Inc. is a not-for-profit incorporation organized under the

State of Kansas with its registered office at 1121 Quindaro Blvd, Kansas City, Kansas, 66104.

       10.     According to its Articles of Incorporation and a business entity search conducted

through the Kansas Business Center, The Promise Keepers, Inc. incorporated on May 23, 2018, at

7:54 pm by Ephraim Woods (“Woods”) of 2111 N. 10th Street, Kansas City, Kansas, 66104.

       11.     Woods is a director for The Promise Keepers, Inc., along with Dana Peach

(“Peach”) and Lynneice Gamble (“Gamble”), who list 1121 Quindaro Blvd, Kansas City, Kansas

66104 for their addresses.

       12.      The Articles of Incorporation for The Promise Keepers, Inc. state that “[t]he

purpose of this business entity is to engage in any lawful act or activity for which the entity may

be organized under the laws of Kansas. In addition; these Lawful acts and activities Will Magnify

Life in bringing in a New and Greater Tomorrow.”

       13.     The Promise Keepers 417 Inc. is a tax-exempt nonstock corporation with a principal

office at 3428 Ravenwood Ave, Baltimore, MD, 21213.

       14.     According to its Articles of Incorporation, The Promise Keepers 417 Inc.

incorporated on August 20, 2018, by Woods of 2111 N. 10th Street, Kansas City, Kansas, 66104.



1
 Ms. Ross began living in a safe house in April 2015 to avoid detection by her former traffickers,
and since obtaining a judgment against Judgment Debtors, Ross has been concerned about her
safety and has continued to take measures to keep her residence confidential. Therefore, she does
not plead her residence on the public record but is willing to file a sealed ex parte Affidavit stating
her residence upon the Court’s request.
                                                  3
       15.     Woods is a director of The Promise Keepers 417 Inc., along with Peach and

Gamble. Irma Dorsey is the resident agent for The Promise Keepers 417 Inc. under the address of

3428 Ravenwood Ave, Baltimore, MD 21213.

       16.     The listed purpose of The Promise Keepers 417 Inc. is “Any Legal and Lawful

Activity that magnifies Life and promotes prosperity.”

       17.     This Court has federal subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332(a) because complete diversity exists between Ms. Ross (not a citizen of the states

of Maryland or Kansas) and both Defendants (citizens of the states of Maryland and Kansas), and

the amount in controversy exceeds $75,000.00, exclusive of interests and costs.

       18.     This Court has personal jurisdiction over The Promise Keepers, Inc. because The

Promise Keepers, Inc. maintains a registered office in Kansas and is organized under the State of

Kansas.

       19.     This Court has personal jurisdiction over The Promise Keepers 417 Inc. pursuant

to the Kansas long-arm statute, K.S.A. 60-308, because The Promise Keepers 417 Inc. transacts

business in Kansas; has committed tortious acts in Kansas; and owns, uses, and possesses real

estate in Kansas.

       20.     The exercise of personal jurisdiction over Defendants is consistent with due

process.

       21.     Venue is appropriate under 28 U.S.C. § 1391(a) because a substantial part of the

events giving rise to the claims occurred in this District.

                                      FACTUAL BACKGROUND

  I.   Royall Jenkins, the United Nation of Islam, and the Value Creators

       22.     On May 23, 2018, this Court entered a judgment in favor of Ms. Ross against



                                                  4
Jenkins, The Value Creators, Inc. f/k/a The United Nation of Islam, Inc., The Value Creators LLC,

and The Value Creators Inc. in the amount of $453,517.20 for restitution damages, $2,920,000 for

emotional distress damages, $3,373,517.20 for punitive damages, $282,677.50 for liquidated

damages, $907,034.40 for trebled RICO damages, and $1,800 for conversion damages, plus post-

judgment interest at the rate of 2.32%. See Case No. 2:17-cv-2447-DDC-TJJ ECF Nos. 40, 41. 2

        23.    During all times relevant to the events that form the basis of this Complaint, Jenkins

was the business and spiritual leader of UNOI, The Value Creators, and The Promise Keepers.

        24.    Jenkins founded UNOI in or around 1978.

        25.    Jenkins and others incorporated UNOI in Delaware on or around June 1993.

UNOI’s date of formation in Kansas was on or around September 2, 1997.

        26.    UNOI is a Delaware corporation and it maintained its principal place of business at

1608 North 13th Street, Kansas City, Kansas, at all relevant times during this lawsuit.

        27.    On or around July 31, 2015, UNOI formally changed its name in Kansas to The

Value Creators, Inc.

        28.    Jenkins and others established The Value Creators as a successor in interest to

UNOI.

        29.    Jenkins and others organized The Value Creators LLC in the State of Maryland on

or around November 7, 2014.

        30.    At the time of organization, The Value Creators LLC had at least three members:

Defendant Jenkins, Woods, and Mr. William Green (“Green”).



2
  Plaintiff adopts and incorporates by reference the filings of the related matter, Ross v. Jenkins et.
al., Case No. 2:17-cv-2537-DDC-TJJ (D. Kan.), and pursuant to Federal Rule of Evidence 201
respectfully asks that the Court take judicial notice of this proceeding and filings therein. Cf. Fed.
R. Civ. P. 10(c). If requested by the Court, Plaintiff will supplement the record with any filings
requested.
                                                  5
       31.     At all relevant times, Woods has been a resident of the State of Kansas, and Green

has been a resident of the States of Connecticut and Maryland.

       32.     The principal place of business of The Value Creators LLC is 2111 North 10th

Street, Kansas City, Kansas 66104.

       33.     Jenkins and others incorporated The Value Creators Inc. in Kansas on or around

April 16, 2015.

       34.     The Value Creators Inc. maintains its principal place of business at 1121 Quindaro

Boulevard, Kansas City, Kansas 66104.

       35.     Generally, The Value Creators include the successor organizations to UNOI, and

they own the personal, real and intellectual property, as well as other assets.

       36.     The Value Creators is effectively UNOI under a different name, and includes all of

the same (or very similar) businesses and members.

       37.     “The Value Creators now own the personal, real, and intellectual property used by

these communities in the nation-wide trafficking scheme at issue in this case.” See Case No. 1:17-

cv-2547 ECF No. 40 at p. 5.

       38.     “The Value Creators currently owns and operates Food for Life Supreme, with

locations in Atlanta, Georgia; Newark, New Jersey; Harlem, New York; Temple Hills, Maryland;

Dayton, Ohio; Cincinnati, Ohio; Mobile, Alabama; and Kansas City, Kansas.” See Case No. 1:17-

cv-2547 ECF No. 40 at p. 10.

 II.   Post-Judgment Enforcement

       39.     On June 25, 2018, Ms. Ross filed a Motion for Writ of Execution. See Case No.

1:17-cv-2547 ECF Nos. 45, 45-1.

       40.     On October 2, 2018, the Court granted Ms. Ross’ Motion for Writ of Execution and



                                                  6
directed the United States Marshal to seize any non-exempt personal property belonging to

Judgment Debtors, sell this property to satisfy the Judgment, and serve a copy of the writ on

Judgment Debtors under Kan. Stat. Ann. § 60-2401. See Case No. 1:17-cv-2547 ECF No. 93 at p.

13. The Writ of Execution was entered on October 2, 2018. See Case No. 1:17-cv-2547 ECF No.

94.

         41.   The Clerk of the Court complied, mailing the writ to all Judgment Debtors. See

Case No. 1:17-cv-2547 ECF No. 94.

         42.   On October 11, 2018, the Marshal served the writ personally on Mr. Griegory

Moten, the registered agent for Corporate Judgment Debtors at an address on Quindaro Blvd. in

Kansas City, Kansas. See Case No. 1:17-cv-2547 ECF Nos. 95, 96, 97.

         43.   The Marshal attempted to serve Mr. Jenkins three times at 2111 N. 10th Street,

Kansas City, Kansas, 66104, an address Mr. Jenkins used in various court filings, but was unable

to locate Mr. Jenkins at that address. See Case No. 1:17-cv-2547 ECF No. 111. On November

20, 2018, the Marshal certified that he had failed to serve Mr. Jenkins personally with the Writ of

Execution. See id.

         44.   The May 23, 2018 Judgment remains unsatisfied despite continued collection

efforts by Ms. Ross, see, e.g., Case No. 1:17-cv-2547 ECF Nos. 53, 60, 70, 78, 86, 101, 102, and

despite the solvency of Judgment Debtors recognized by this Court’s Order in May 2018, Case

No. 1:17-cv-2547 ECF No. 40.

         45.   Judgment Debtors have frustrated and obstructed Ms. Ross’ collections efforts by

failing to respond to Mr. Ross’ post-judgment discovery, ignoring related motions to compel, and

failing to appear for depositions and the scheduled Judgment Debtors Examination before this

Court.



                                                7
       46.    Further, Judgment Debtors have been and continue to transfer assets to alter

ego/successor entities and insiders with an actual intent to hinder, delay, and defraud Ms. Ross,

without receiving reasonably equivalent value, and to become insolvent, i.e., judgment proof.

       47.    Ms. Ross is still the owner of the Judgment.

III.   The Promise Keepers

       48.    The Promise Keepers, Inc. filed not-for-profit articles of incorporation on May 23,

2018 at 7:54 p.m. – the very same day that this Court awarded Ms. Ross the Judgment against

Judgment Debtors.

       49.    Shortly thereafter, The Promise Keepers 417 Inc. filed articles of incorporation for

a tax-exempt nonstock corporation on August 20, 2018 at 3:51 p.m.

       50.    Woods is the incorporator and a director of the Promise Keepers, Inc. and The

Promise Keepers 417 Inc.

       51.     Woods is also a member of The Value Creators, Inc. and The Value Creators LLC.

       52.    Gamble is a director of the Promise Keepers, Inc. and The Promise Keepers 417

Inc.

       53.     Gamble is a Secretary for The Value Creators (along with Jenkins, Woods, and

Greene).

       54.    The registered address of The Promise Keepers, Inc., 1121 Quindaro Blvd, Kansas

City, Kansas, 66104, is the same as:

              a.      The registered office of The Value Creators, Inc.;

              b.      The address of Mr. Griegory Moten, the registered agent of The Value

                      Creators, Inc. and The Value Creators, LLC;

              c.      The address of the Community House of Wellness, which is owned and



                                               8
                      operated by The Value Creators;

               d.     The address for Dr. Marvin McIntosh, a doctor for Judgment Debtors; and

               e.     The current mailing address for the United Nation of Islam.

       55.     The mailing address of The Promise Keepers, Inc., 2111 N. 10th Street Kansas City,

KS, 66104, is the same as:

               a.     The address of Woods, a director of The Value Creators, Inc., the manager

                      of The Value Creators, Inc., and a managing member of The Value Creators

                      LLC (and also the incorporator of The Promise Keepers, Inc., the

                      incorporator of The Promise Keepers 417 Inc., a director of The Promise

                      Keepers, Inc.);

               b.     The address of Jenkins, the “Spiritual Head” of Judgment Debtors and a

                      managing member of The Value Creators LLC; and

               c.     The address Jenkins provided in Case No. 1:17-cv-2547.

       56.     When asked about The Promise Keepers under oath, a self-proclaimed former

member of both UNOI and The Value Creators stated that The Promise Keepers is “the same thing

as Value Creators. They just changed the name []” and “Promise Keepers organized . . . whatever

day the lawsuit was confirmed” in order to avoid the Judgment entered against Jenkins, UNOI,

and The Value Creators. This individual also stated under oath that The Promise Keepers is the

“same entity” as The Value Creators, “[j]ust with a different name”; has the same key leaders as

The Value Creators; and has the same teachings as The Value Creators.

       57.     Numerous other statements by members of UNOI/Value Creators/Promise Keepers

before this Court and/or under oath during a deposition reflect their understanding and belief that

UNOI/Value Creators has become, and now operates, as the Promise Keepers.



                                                9
       58.      On May 31, 2018, Woods opened a savings account with Bank of America for The

Promise Keepers, Inc., “For UG Transportation.” See Business Signature Card, attached hereto as

Exhibit A. 3

       59.      Also on May 31, 2018, Woods opened a savings account with Bank of America for

The Promise Keepers, Inc., “For Royall Essence.” See Business Signature Card, attached hereto

as Exhibit B.

       60.      Also on May 31, 2018, Woods opened a savings account with Bank of America for

The Promise Keepers, Inc., “For Royalls Finest.” See Business Signature Card, attached hereto as

Exhibit C.

       61.      Also on May 31, 2018, Woods opened a savings account with Bank of America for

The Promise Keepers, Inc., “For Connecticut.” See Business Signature Card, attached hereto as

Exhibit D.

       62.      Also on May 31, 2018, Woods opened a savings account with Bank of America for

The Promise Keepers, Inc., “For Supreme Eatery.” See Business Signature Card, attached hereto

as Exhibit E.

       63.      Also on May 31, 2018, Woods opened a savings account with Bank of America for

The Promise Keepers, Inc., “For Kansas.” See Business Signature Card, attached hereto as Exhibit

F.

       64.      Also on May 31, 2018, Woods opened a savings account with Bank of America for

The Promise Keepers, Inc., “For Atlanta.” See Business Signature Card, attached hereto as

Exhibit G.



3
 Exhibits A-P have been redacted pursuant to Rule 5.2 of the Federal Rules of Civil Procedure
and are adopted by reference and incorporated herein pursuant to Rule 10(c) of the Federal Rules
of Civil Procedure.
                                              10
       65.    Also on May 31, 2018, Woods opened a savings account with Bank of America for

The Promise Keepers, Inc., “National Account.” See Business Signature Card, attached hereto as

Exhibit H.

       66.    Also on May 31, 2018, Woods opened a savings account with Bank of America for

The Promise Keepers, Inc., “For Maryland.” See Business Signature Card, attached hereto as

Exhibit I.

       67.    Also on May 31, 2018, Woods opened a savings account with Bank of America for

The Promise Keepers, Inc., “For Chicago.” See Business Signature Card, attached hereto as

Exhibit J.

       68.    Upon information and belief, at some point after the organization of The Promise

Keepers, some or all of The Value Creator’s assets in its bank accounts were transferred to The

Promise Keepers.

       69.    On July 7, 2018, The Value Creators, Inc. fraudulently granted and conveyed

property located at 1213 Cash Valley Road, Eglon, West Virginia to The Promise Keepers for a

sum of $10.00. See Quit Claim Deed, attached hereto as Exhibit K. Green signed this Quit Claim

Deed as the Grantor/Seller for The Value Creators, Inc. and Woods signed this Quit Claim Deed

as the Director of The Promise Keepers, Inc. Id.

       70.    On July 13, 2018, UNOI fraudulently granted and conveyed property located at 712

Quindaro Boulevard, Kansas City, Kansas, to The Promise Keepers, Inc. for the sum of $10.00.

See Corporation Deed, attached hereto as Exhibit L. Jenkins signed this Deed as the President of

UNOI. Id.

       71.    On July 13, 2018, UNOI also fraudulently granted and conveyed property located

at 1210 Quindaro Boulevard, Kansas City, Kansas, to The Promise Keepers, Inc. for the sum of



                                              11
$10.00. See Corporation Deed, attached hereto as Exhibit M. Jenkins signed this Deed as the

President of UNOI. See id.

       72.     On July 13, 2018, UNOI also fraudulently granted and conveyed property located

at 716 Quindaro Boulevard, Kansas City, Kansas, to The Promise Keepers, Inc. for the sum of

$10.00. See Corporation Deed, attached hereto as Exhibit N. Jenkins signed this Deed as the

President of UNOI. Id.

       73.     On July 13, 2018, UNOI also fraudulently granted and conveyed property located

at 2600 North 13th Street, Kansas City, Kansas, to The Promise Keepers, Inc. for the sum of $10.00.

See Corporation Deed, attached hereto as Exhibit O. Jenkins signed this Deed as the President of

UNOI. Id.

       74.     On July 13, 2018, UNOI also fraudulently granted and conveyed property located

at 2200 North 10th Street, Kansas City, Kansas, to The Promise Keepers, Inc. for the sum of $10.00.

See Corporation Deed, attached hereto as Exhibit P. Jenkins signed this Deed as the President of

UNOI. Id.

IV.    Piercing the Corporate Veil

       75.     At all relevant times, there was a unity of interest and ownership between

Defendants and Judgment Debtors.

       76.     At all relevant times, Jenkins and Woods controlled both Defendants and Judgment

Debtors, and Defendants and Judgment Debtors were alter egos of each other.

       77.     Defendants and Judgment Debtors were engaged in inappropriately transferring

assets of value among themselves, Woods, and Jenkins without the exchange of substantive

benefit.

       78.     Judgment Debtors have transferred assets to Defendants without reasonably



                                                12
equivalent value received by Defendants and likely for the purpose of delayed or hindering Ms.

Ross as a creditor of Judgment Debtors.

       79.      Defendants are de facto successors of Judgment Debtors.

       80.      Allowing the separateness of the corporate structures of Defendants and Judgment

Debtors to stand would work a fraud or injustice on Ms. Ross.

       81.      Without piercing the corporate veil, Ms. Ross will be unable to recoup damages

and monies owed by Judgment Debtors pursuant to the Judgment.

       82.      Defendants should be liable to Ms. Ross to the same extent as Judgment Debtors.

                  COUNT I: RES JUDICATA/COLLATERAL ESTOPPEL

       83.      Ms. Ross hereby incorporates by reference paragraphs 1 through 82 as if fully set

forth herein.

       84.      In her action against Judgment Debtors, Ms. Ross obtained a final judgment on the

merits on May 23, 2018. See Case No. 1:17-cv-2547 ECF Nos. 40, 41.

       85.      The Court had jurisdiction over the subject matter and Judgment Debtors.

       86.      Judgment Debtors had a full and fair opportunity to litigate the issues and claims in

Case No. 1:17-cv-2547.

       87.      Ms. Ross could not have joined Defendants in Case No. 1:17-cv-2547 because

Defendants incorporated on or after May 23, 2018—the day this Court entered judgment against

Judgment Debtors.

       88.      Defendants and their agents have the same addresses as one or more of Judgment

Debtors or agents of Judgment Debtors.

       89.      The agents of Defendants are or were agents of Judgment Debtors.

       90.      Defendants, whether termed successors in interest, an alter ego, a proxy, or mere



                                                 13
instrumentality, are in privity with one or more of Judgment Debtors.

       91.      The relationship between Judgment Debtors and Defendants bind Defendants to the

May 23, 2018 Judgment.

       92.      Judgment Debtors and Defendants have extensive commonality as to

ownership/control and interest.

       93.      Corporate Judgment Debtors and Defendants are alter egos.

       94.      The business and assets of Judgment Debtors and Defendants are so mingled that

recognizing them as distinct would unjustly allow Judgment Debtors to avoid collection by Ms.

Ross by transferring and moving assets.

       95.      Corporate Judgment Debtors and Defendants act as one entity and are managed as

one entity and do not observe corporate formalities.

       96.      This Court has personal jurisdiction and subject matter jurisdiction over

Defendants.

       97.      Upon information and belief, Judgment Debtors transferred assets to Defendants

with actual intent to hinder, delay, and defraud Ms. Ross and her efforts to collect her judgment,

which remains unsatisfied.

                           COUNT II: FRAUDULENT TRANSFER

                Kansas Uniform Fraudulent Transfer Act, K.S.A. 33-201 et seq.

                                      (In the Alternative)

       98.      Ms. Ross hereby incorporates by reference paragraphs 1 through 97 as if fully set

forth herein.

       99.      Judgment Debtors incorporated Defendants after entry of the final judgment in

favor of Ms. Ross.



                                               14
       100.    Defendants incorporated and are controlled by insiders of Corporate Judgment

Debtors.

       101.    Defendants incorporated to fraudulently conceal and transfer assets to thwart

collection by Ms. Ross.

       102.    Judgment Debtors transferred assets to Defendants without receiving reasonably

equivalent value in return and with the intent to hinder, delay, or defraud Ms. Ross, their creditor,

including, without limitation, the following:

               a.      Upon information and belief, at some point after the organization of The

                       Promise Keepers, some or all of The Value Creator’s assets in its bank

                       accounts were transferred to The Promise Keepers.

               b.      On July 7, 2018, The Value Creators, Inc. granted and conveyed property

                       located at 1213 Cash Valley Road, Eglon, West Virginia to The Promise

                       Keepers for a sum of $10.00. See Quit Claim Deed, attached hereto as

                       Exhibit K. Green signed this Quit Claim Deed as the Grantor/Seller for

                       The Value Creators, Inc. and Woods signed this Quit Claim Deed as the

                       Director of The Promise Keepers, Inc. See id.

               c.      On July 13, 2018, UNOI granted and conveyed property located at 712

                       Quindaro Boulevard, Kansas City, Kansas, to The Promise Keepers, Inc.

                       for the sum of $10.00. See Corporation Deed, attached hereto as Exhibit

                       L. Jenkins signed this Deed as the President of UNOI. Id.

               d.      On July 13, 2018, UNOI also granted and conveyed property located at

                       1210 Quindaro Boulevard, Kansas City, Kansas, to The Promise Keepers,

                       Inc. for the sum of $10.00. See Corporation Deed, attached hereto as



                                                 15
                       Exhibit M. Jenkins signed this Deed as the President of UNOI. Id.

                e.     On July 13, 2018, UNOI also granted and conveyed property located at 716

                       Quindaro Boulevard, Kansas City, Kansas, to The Promise Keepers, Inc.

                       for the sum of $10.00. See Corporation Deed, attached hereto as Exhibit

                       N. Jenkins signed this Deed as the President of UNOI. Id.

                f.     On July 13, 2018, UNOI also granted and conveyed property located at

                       2600 North 13th Street, Kansas City, Kansas, to The Promise Keepers, Inc.

                       for the sum of $10.00. See Corporation Deed, attached hereto as Exhibit

                       O. Jenkins signed this Deed as the President of UNOI. Id.

                g.     On July 13, 2018, UNOI also granted and conveyed property located at

                       2200 North 10th Street, Kansas City, Kansas, to The Promise Keepers, Inc.

                       for the sum of $10.00. See Corporation Deed, attached hereto as Exhibit

                       P. Jenkins signed this Deed as the President of UNOI. Id.

                            COUNT III: UNJUST ENRICHMENT

                                       (In the Alternative)

       103.     Ms. Ross hereby incorporates by reference paragraphs 1 through 102 as if fully set

forth herein.

       104.     Defendants have been, and continue to be, unjustly enriched by transfers from one

or more of Judgment Debtors.

       105.     On May 23, 2018, this Court entered Judgment against Judgment Debtors in favor

of Ms. Ross – the very same day of Defendants’ incorporation.

       106.     The incorporation of Defendants and the transfer of assets from one or more

Judgment Debtors to Defendants was to hinder, delay, and defraud Ms. Ross, a creditor of



                                                16
Judgment Debtors.

       107.    Defendants had actual or constructive knowledge of Ms. Ross’ claim before and

after entry of the Judgment.

       108.    Defendants received Judgment Debtors’ assets without giving reasonably

equivalent value, including but not limited to the following:

               a.     Upon information and belief, at some point after the organization of The

                      Promise Keepers, some or all of The Value Creator’s assets in its bank

                      accounts were transferred to The Promise Keepers.

               b.     On July 7, 2018, The Value Creators, Inc. granted and conveyed property

                      located at 1213 Cash Valley Road, Eglon, West Virginia to The Promise

                      Keepers for a sum of $10.00. See Quit Claim Deed, attached hereto as

                      Exhibit K. Green signed this Quit Claim Deed as the Grantor/Seller for

                      The Value Creators, Inc. and Woods signed this Quit Claim Deed as the

                      Director of The Promise Keepers, Inc. Id.

               c.     On July 13, 2018, UNOI granted and conveyed property located at 712

                      Quindaro Boulevard, Kansas City, Kansas, to The Promise Keepers, Inc.

                      for the sum of $10.00. See Corporation Deed, attached hereto as Exhibit

                      L. Jenkins signed this Deed as the President of UNOI. Id.

               d.     On July 13, 2018, UNOI also granted and conveyed property located at

                      1210 Quindaro Boulevard, Kansas City, Kansas, to The Promise Keepers,

                      Inc. for the sum of $10.00. See Corporation Deed, attached hereto as

                      Exhibit M. Jenkins signed this Deed as the President of UNOI. Id.

               e.     On July 13, 2018, UNOI also granted and conveyed property located at 716



                                                17
                     Quindaro Boulevard, Kansas City, Kansas, to The Promise Keepers, Inc.

                     for the sum of $10.00. See Corporation Deed, attached hereto as Exhibit

                     N. Jenkins signed this Deed as the President of UNOI. Id.

              f.     On July 13, 2018, UNOI also granted and conveyed property located at

                     2600 North 13th Street, Kansas City, Kansas, to The Promise Keepers, Inc.

                     for the sum of $10.00. See Corporation Deed, attached hereto as Exhibit

                     O. Jenkins signed this Deed as the President of UNOI. Id.

              g.     On July 13, 2018, UNOI also granted and conveyed property located at

                     2200 North 10th Street, Kansas City, Kansas, to The Promise Keepers, Inc.

                     for the sum of $10.00. See Corporation Deed, attached hereto as Exhibit

                     P. Jenkins signed this Deed as the President of UNOI. Id.

                          DESIGNATION OF PLACE OF TRIAL

       109.   Pursuant to D. Kan. Rule 40.2, Ms. Ross respectfully requests that any trial of the

above-captioned matter be held in Kansas City, Kansas.

                              NOTICE OF RELATED CASE

       110.   This matter is a related case to Case No. 2:17-cv-2447-DDC-TJJ.

                                  PRAYER FOR RELIEF

       111.   WHEREFORE, Plaintiff Kendra Ross respectfully demands judgment in her favor,

and against Defendants The Promise Keepers, Inc. and The Promise Keepers 417 Inc. as follows:

              a.     An order requiring Defendants to pay Plaintiff an amount equal to the

                     Judgment against Judgment Debtors—$8,055,730.64—plus interest;

              b.     An order finding Defendants the alter ego of Judgment Debtors;

              c.     An order holding Defendants liable for Judgment Debtors’ debts by piercing



                                              18
                     the corporate veil between Defendants and Judgment Debtors;

              d.     An order finding a constructive trust for all property transferred by the

                     Judgment Debtor or Defendants;

              e.     An injunction against further disposition of property, assets, or funds by

                     Defendants, their successors, assigns, agents, or any one acting in concert

                     with them;

              f.     An order that all transfers from Judgment Debtors to Defendants are

                     fraudulent transfers and void as a matter of law;

              g.     An order that Defendants transfer all legal rights, interest, and title to any

                     and all property unjustly received from Judgment Debtors to Plaintiff;

              h.     All costs and reasonable fees associated with this proceeding; and

              i.     Any other relief the circumstances may require.



Dated: February 15, 2019                                   Respectfully submitted,

                                                           /s/ Kendra Ross

                                                           By Counsel

/s/ Gillian Chadwick
Gillian Chadwick, Bar No. 27361
Supervising Attorney
Washburn Law Clinic
Washburn University School of Law
Topeka, Kansas 66621
785/670-1191
gillian.chadwick@washburn.edu

PRO HAC VICE APPLICATION FILED
ON FEBRUARY 15, 2019
Elizabeth A. Hutson, Esq. (D.C. Bar No. 1024845)
MCGUIREWOODS LLP
2001 K Street, NW

                                              19
Suite 400
Washington, DC 20006
Tel: (202) 857-1700
Fax: (202) 828-2973
E-mail: ehutson@mcguirewoods.com




                                   20
